Per Curiam. Jason McConnell, by and through his attorney, am. filed a motion for a rule on the clerk. His attorney, Michael L. Allison, admits in his motion that the record was tendered late due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion, which we will treat as a motion for belated appeal. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is,- therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.